Hamilton App. No. C-830676. On January 26, 2001, appellant filed a motion for stay of execution pending litigation of actual innocence. Upon consideration thereof,
IT IS ORDERED by the court that the motion for stay be, and hereby is, denied as premature.
It appearing that appellant’s petition for rehearing of the order denying certiorari is pending before the United States Supreme Court,
IT IS FURTHER ORDERED that appellee file notice with this court when the United States Supreme Court issues its order on appellant’s motion for rehearing.
Cook, J., would set execution date and remand to common pleas court for consideration of posteonvietion relief proceedings.